

EMPLOYMENT AGREEMENT
 
WHEREAS, Pursuant to a Stock Purchase Agreement dated November 14, 2007
(“Purchase Agreement”), All Ad Acquisition, Inc., a Delaware corporation
(“Company”), has agreed to purchase (“Purchase”) 100% of the shares of Ad
Authority, Inc., a Delaware corporation from Iakona, Inc., a California
corporation;
 
WHEREAS, contingent on and effective as of the closing of the Purchase
(“Effective Date”) the Company desires to employ Jason J. Kulpa (“Executive”),
and the Executive desires to be employed by the Company, on the terms and
conditions set forth herein;
 
WHEREAS, the Company’s Board of Directors (the “Board”) has approved and
authorized the entry into this Agreement with the Executive.
 
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Company and the Executive agree that the Executive shall be
employed by the Company in accordance with the following terms and conditions:
 
1. Duties and Scope of Employment.
 
a. Position and Duties. As of the Effective Date, the Executive will serve as
Chief Executive Officer (“CEO”) of the Company. The Executive shall render such
business and professional services in the performance of his duties as the CEO
of the Company, consistent with the Executive’s position within the Company, as
shall reasonably be assigned to him by the Board. The Executive shall report to
the Board. Executive’s place of work shall be San Diego, California.
 
b. Obligations. During the Executive’s employment with the Company (the
“Employment Period”), the Executive shall perform his duties faithfully and to
the best of his ability and shall devote his full business efforts and time to
the Company. The Executive is permitted to engage in (i) civic and charitable
organization activities that do not materially interfere with his
responsibilities to the Company; (ii) membership on the board of directors and
advisory board of companies (and activities related thereto) that are not in
competition with the Company; and (iii) personal and family investments to the
extent that the time so spent does not interfere with Executive’s duties to the
Company. For the duration of the Executive’s employment with the Company, the
Executive agrees not to engage in any other employment, occupation or consulting
activity, whether or not for compensation, which is in competition with the
Company.
 
2. Term. The term of employment under this Agreement (the “Initial Term”) begins
at the Effective Date and extends for two (2) years. This Agreement may be
renewed for such time as the parties agree (a “Renewal Term”). The Initial Term
plus any Renewal Term then in effect are the term of this Agreement (the
“Employment Term”). The Employment Term may be terminated early as provided in
this Agreement.
 

--------------------------------------------------------------------------------


 
3. Compensation.
 
a. Base Salary. The Company shall pay the Executive an annual salary of $240,000
as compensation for the Executive’s services (the “Base Salary”). The amount of
the Base Salary will be reviewed annually during the Employment Term by the
Board, and may be increased by the Board. The Base Salary shall be paid
periodically in accordance with the Company’s normal payroll practices and shall
be subject to all required withholding and any payroll deductions elected by the
Executive.
 
b. Performance Bonus. The Executive shall receive a performance bonus, for each
calendar year in the amount of 10% of earnings before interest, taxes,
depreciation and amortization of the Company and all consolidated businesses
calculated pursuant to generally accepted principles and in a manner consistent
with Company’s past practices (the “Performance Bonus”). Such Performance Bonus
is deemed earned at the end of the calendar year and shall be payable, if at
all, within sixty (60) days of the end of the calendar year.
 
c. Stock Awards. The Company agrees to adopt an equity incentive plan reasonably
approved by Executive within 90 days after the Closing and award equity
compensation to Employee on a basis that is no less favorable than that received
by similarly situated officers, directors and employees of the Company.
 
d. Benefits. The Executive will be entitled to participate in or receive any
fringe benefit, retirement, health and welfare, and other employee benefit
plans, policies, or arrangements maintained by the Company for its senior
management employees in effect from time to time which the Executive is eligible
to participate, subject to the applicable terms and conditions of the particular
benefit plan or policy and/or the determination of the Board, as applicable.
 
e. Vacation. During the Employment Period, the Executive will be entitled to
four (4) weeks of paid vacation per year in accordance with the Company’s
vacation policy, with the timing and duration of specific vacations mutually and
reasonably agreed to by the Board and the Executive.
 
4. Expenses. During the Employment Period, the Company will reimburse the
Executive for reasonable travel, entertainment or other expenses incurred by the
Executive in the furtherance of or in connection with the performance of the
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time, including, without
limitation, business class travel for all flights over two (2) hours, provision
of use of a reasonable automobile for business purposes (along with gas,
insurance and maintenance thereon) and a portable telephone, Blackberry or
similar device (along with all access and use charges). Executive shall be
reimbursed for the full cost of first class air travel for flights up to two
hours or train travel on Company business.
 
- 2 -

--------------------------------------------------------------------------------


 
5. Severance.
 
a. Termination not for Cause or for Good Reason. If the Executive’s employment
is terminated by the Company without Cause (as defined in Section 6 below) or if
the Executive terminates his employment for Good Reason (as defined in Section 6
below), then, (1) Executive’s non-competition obligations shall be limited as
provided in the Purchase Agreement and set forth in the Non-Competition
Agreement; and (2) contingent, in each case, upon the Executive entering into a
waiver of release and claims in favor of the Company in substantially the form
as attached hereto as Exhibit A, the Executive shall be entitled to receive:
 
(i) a one-time lump sum payment in an amount equal to the aggregate of twelve
(12) months of the Executive’s then current Base Salary and two times (1) the
greater of Executive’s Performance Bonus for the year of termination or (2) the
largest bonus paid to Executive over the past three (3) years;
 
(ii) reimbursement for any premiums for health (i.e., medical, vision and
dental) coverage and benefits that the Executive qualifies for under COBRA;
provided, however, that (x) the Executive constitutes a qualified beneficiary,
as defined in Section 4980B(g)(1) of the Code; and (y) the Executive elects
continuation coverage pursuant to COBRA, within the time period prescribed
pursuant to COBRA. The Company shall continue to provide the Executive with
health coverage until the earliest of (x) the date the Executive is no longer
eligible to receive continuation coverage pursuant to COBRA, (y) eighteen (18)
months from the termination date or (z) the date on which the Executive obtains
comparable health coverage. The Executive shall notify the Company promptly
after the Executive obtains alternative health coverage and the Company shall
determine, in its sole discretion, if such health coverage is comparable; and
 
(iii) immediately upon such termination, all stock options or other stock-based
awards granted by the Company to the Executive that are outstanding and, if
applicable, unexercised shall become vested and exercisable as to one hundred
percent (100%) of the shares subject to each such option (in addition to any
shares subject to the options that are vested at the time of the termination of
employment); with respect to any awards of stock subject to a right of
repurchase by the Company (or its successor) one hundred percent (100%) of the
shares subject to each such award shall have such repurchase rights lapse (in
addition to any repurchase rights that have lapsed prior to the termination of
employment). All outstanding options shall remain exercisable for three (3)
years from the date of termination. Any options shall remain exercisable for the
remainder of their maximum term.
 
b. Voluntary Termination; Termination for Cause. If the Executive’s employment
with the Company terminates voluntarily by the Executive (other than a
termination for Good Reason) or for Cause by the Company, then all payments of
compensation by the Company to the Executive hereunder other than that set forth
in subsection (a)(iii) above will terminate immediately upon the effective date
of such termination (except as provided in Section 5(d) below).
 
c. [Intentionally deleted].
 
d. Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, the Executive’s termination of employment: (i) the Company shall
pay the Executive any unpaid Base Salary due for periods prior to the date of
termination; (ii) the Company shall pay the Executive all of the Executive's
accrued and unused vacation through the date of termination; and (iii) following
submission of proper expense reports by the Executive, the Company shall
reimburse the Executive for all expenses reasonably and necessarily incurred by
the Executive in connection with the business of the Company prior to the date
of termination. These payments shall be made promptly upon termination and
within the period of time mandated by law.
 
- 3 -

--------------------------------------------------------------------------------


 
6. Definitions.
 
a. Cause. For purposes of this Agreement, “Cause” means any of the following
that are not “cured” within thirty (30) days after receipt of written notice
from Company specifying such breach or default and the specific steps necessary
to cure such breach or default: (i) the Executive’s willful failure to perform
his material duties as an officer or employee of the Company or a material
breach of a material term of this Agreement; (ii) the commission of an act of
fraud, embezzlement or material dishonesty that results in substantial personal
enrichment to the Executive; (iii) the Executive’s conviction of, or plea of
nobo contendere to a felony; (iv) the Executive’s gross negligence or breach of
fiduciary duty that results in material harm to the Company; (v) the material
breach of a material term of the Non-Competition/Non-Solication and Proprietary
Inventions and Assignment Agreements (attached as Exhibits hereto) or (vi) the
commission of an act which constitutes competition with the Company or any of
its affiliates.
 
b. Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any of the following events:
 
(i) the date on which any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
obtains “beneficial ownership” (as defined in Rule 13d-3 of the Exchange Act) or
a pecuniary interest in fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding securities (“Voting Stock”);
 
(ii) the consummation of a merger, consolidation, reorganization, or similar
transaction other than a transaction: (1) in which substantially all of the
holders of the Voting Stock hold or receive directly or indirectly fifty percent
(50%) or more of the Voting Stock of the resulting entity or a parent company
thereof, in substantially the same proportions as their ownership of the Company
immediately prior to the transaction; or (2) in which the holders of the
Company’s capital stock immediately before such transaction will, immediately
after such transaction, hold as a group on a fully diluted basis the ability to
elect at least a majority of the directors of the surviving corporation (or a
parent company); or
 
(iii) there is consummated a sale, lease, exclusive license, or other
disposition by Company of all or substantially all of the consolidated assets of
the Company and its affiliates, other than a sale, lease, license, or other or
other disposition by Company of all or substantially all of the consolidated
assets of the Company and its affiliates to an entity, fifty percent (50%) or
more of the combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale, lease, license, or
other or other disposition by Company.
 
- 4 -

--------------------------------------------------------------------------------


 
c. COBRA. For purposes of this Agreement, “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.
 
d. Code. For purposes of this Agreement, the “Code” means the Internal Revenue
Code of 1986, as amended.
 
e. Good Reason. For purposes of this Agreement, “Good Reason” means (i) without
the Executive’s express written consent, a reduction of the Executive’s duties,
position or responsibilities relative to the Executive’s duties, position or
responsibilities in effect immediately prior to such reduction, or the removal
of the Executive from such position, duties and responsibilities, unless the
Executive is provided with comparable duties, position and responsibilities; for
purposes of clarification, a reduction in duties, position or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity
(as, for example, when the Chief Executive Officer of the Company remains as
such following a Change in Control but is not made the Chief Executive Officer
of the acquiring entity or, if applicable, its parent) shall constitute “Good
Reason,” (ii) without the Executive’s express written consent, a reduction from
the immediately preceding year of the Executive’s Base Salary (other than a
reduction effected in connection with an across-the-board reduction in the
compensation of the Company’s executive management team necessitated by the
business or financial condition of the Company where the reduction to the
Executive is no worse than the median percentage reduction to other executives),
(iii) a relocation of the Executive more than thirty (30) miles from his then
current principal place of business, or (iv) the failure of the Company to
require any successor to the Company to assume, in writing, the obligations of
the Company to the Executive under this Agreement and any other agreement
between the Company and the Executive then in effect; (v) Company’s or Buyers
(as defined in the Purchase Agreement) breach that is not timely cured of this
Agreement, the Purchase Agreement or any other written or oral agreement with
Executive; or (vi) Executive’s death or disability.
 
7. Board Membership. The Executive’s membership on the Board shall continue
during his employment with the Company and, by execution of this Agreement, the
Executive agrees to tender the Executive’s resignation from the Board,
contingent and effective upon the termination of his employment with the
Company.
 
8. Restrictive Covenants. The Executive agrees to execute the Proprietary
Interests and Inventions Agreement, Arbitration Agreement and
Non-Competition/Non-Solicitation Agreement attached hereto as Exhibits B, C and
D, respectively.
 
9. Limitation on Payments.
 
a. In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to the Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then, the Executive's benefits under this Agreement shall be either:
 
(i) delivered in full, or
 
- 5 -

--------------------------------------------------------------------------------


 
(ii) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax (the “Adjusted Amount”), whichever of
the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by the Executive
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code.
 
b. Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section shall be made in writing by a mutually
agreed independent public accounting firm or other independent third party (the
“Accountants”), whose determination in accordance with subsection 9.c. shall be
conclusive and binding upon the Executive and the Company for all purposes. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations and opinions contemplated by this Section 9.
 
c. For purposes of making the calculations required by this Section, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
the Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Accountants shall provide their calculations, together with
detailed supporting documentation, to the Company and the Executive at least
fifteen (15) calendar days before the date on which the Executive’s right to
benefits pursuant to this Agreement is triggered (if requested at that time by
the Company or the Executive at least 30 days before such event) or such other
time as mutually agreed by the Company and the Executive. If the Accountants
determine that no Excise Tax is payable with respect to the benefits provided
pursuant to this Agreement, either before or after the application of the
Adjusted Amount, it shall furnish the Company and the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to such benefits and payments. Any good faith determinations of the
Accountants made hereunder shall be final, binding and conclusive upon the
Company and the Executive.
 
10. Section 409A.
 
a. Amendment. It is the Company’s intention that the benefits and rights to
which the Executive could become entitled to in connection with this Agreement,
including any termination of employment, comply with Section 409A of the Code.
If the Executive or the Company believes, at any time, that any such benefit or
right does not comply, it will promptly advise the other and both parties will
negotiate reasonably and in good faith to amend the terms of this Agreement so
that it complies with Section 409A of the Code in the manner that has the most
limited possible economic effect on the Executive.
 
b. Actions. The Company will not take any action that would expose any payment
or benefit to the Executive to accelerated or additional tax under Section 409A
of the Code, unless (i) the Company is obligated to take the action under an
agreement, plan or arrangement to which the Executive is a party; (ii) the
Executive requests the action; (iii) the Company advises the Executive in
writing that the action may result in the imposition of accelerated or
additional tax under Section 409A of the Code and the Executive subsequently
requests in writing that the action be taken. The Company will hold the
Executive harmless for any action it may take in violation of this paragraph,
including any attorney’s fees that the Executive may incur in enforcing his
rights hereto.
 
- 6 -

--------------------------------------------------------------------------------


 
11. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of the Executive upon the
Executive’s death or disability and (b) any successor of the Company. Any such
successor of the Company will be deemed substituted for the Company under the
terms of this Agreement for all purposes. For this purpose, “successor” means
any person, firm, corporation or other business entity that at any time, whether
by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company and expressly assumes
all of Company’s obligations hereunder. None of the rights of the Executive to
receive any form of compensation payable or any obligations of the Executive
pursuant to this Agreement may be assigned or transferred, except, with respect
to compensation, by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of the
Executive’s right to compensation or other benefits shall be null and void.
 
12. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
 
If to the Company:
 
All Ad Acquisition, Inc.
c/o Duncan Capital Partners, LLP
420 Lexington Avenue, Ste. 450
New York, New York 10155
Attention: Michael Crow
Telephone: (212) 581-5150
Facsimile: (212) 581-5198
 
Greenberg Traurig
MetLife Building
200 Park Avenue
New York, New York 10166
Attention: Robert Cohen, Shareholder
Telephone: (212) 801-6907
Facsimile: (212) 801-6400
E-mail: cohenr@gtlaw.com Web: www.gtlaw.com
 
If to the Executive:
 
At the last residential address known by the Company.
 
- 7 -

--------------------------------------------------------------------------------


 
13. Severability. If any term or provision of this Agreement shall to any extent
be declared illegal or unenforceable by arbitrator(s) or by a duly authorized
court of competent jurisdiction, then the remainder of this Agreement or the
application of such term or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law and the illegal or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term of provision.
 
14. Integration. This Agreement and the documents and agreements expressly
incorporated herein by reference represent the entire agreement and
understanding between the parties as to the subject matter herein and supersede
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.
 
15. Waiver of Breach. Any waiver of a breach of any term or provision of this
Agreement, must be in writing to be effective or binding on the parties and
shall not operate as or be construed to be a waiver of any other previous or
subsequent breach of this Agreement.
 
16. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
 
17. Withholding. The Company shall be entitled to withhold, or cause to
withheld, from any payment made to the Executive in respect of the Executive’s
employment by the Company any amount of, as, or on account of, withholding taxes
and other amounts required by law to be withheld, with respect to such payment.
 
18. Governing Law. This Agreement shall be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
 
19. Acknowledgment. The Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 
20. Waiver and Release. Except with respect to Company’s obligation to make
salary, bonus and other payments, distributions and reimbursements to Executive
and his affiliates (including, without limitation, Iakona, Inc., Blue Label
Financial Services, Inc. and Blue Label Funding, Inc.) that accrued prior to the
Effective Date, Executive’s rights as a shareholder of Company and Company’s
statutory, contractual and other obligations to provide indemnification to any
of the persons or entities listed above in consideration for entering this
Agreement, the Executive and the Company, along with and for its predecessors,
successors, agents, employees, shareholders, parent and subsidiary companies,
officers, directors, and assigns, hereby release, remise, acquit, and forever
discharge each other of and from any and all claims, demands, acts, omissions,
causes of action, and/or other liability of any kind, whether known or unknown,
arising prior to the date of this Agreement.
 
- 8 -

--------------------------------------------------------------------------------


 
21. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.
 
(Signature Page Follows)
 
- 9 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement on
the respective dates set forth below.
 
Parties:


ALL AD ACQUISITION, INC.
 
EXECUTIVE
     
By:
/s/ Michael Crow
 
/s/ Jason Kulpa
     
Name:
   
Date:
       
Title:
   
The Executive’s Address for Notice:
     
Date:
4-15-07
 
906 West Lewis
   
San Diego, California 92103



Signature Page of Employment Agreement
 
- 10 -

--------------------------------------------------------------------------------


 
EXHIBIT A
 
RELEASE OF CLAIMS AGREEMENT
 
I understand that my employment with All Ad Acquisition, Inc. (the “Company”)
terminated effective , ____ (the “Separation Date”). The Company has agreed that
if I choose to sign this Release Agreement (“Release”), the Company will pay me
certain severance benefits (minus standard withholdings and deductions) pursuant
to the terms of the Employment Agreement between myself and the Company, dated
________ (the “Agreement”). I understand that I may not be entitled to such
benefits unless I sign this Release and it becomes fully effective. I understand
that, regardless of whether I sign this Release, the Company will pay me all of
my accrued salary and vacation through the Separation Date, to which I am
entitled by law.
 
In consideration for the severance benefits I am receiving under the Agreement,
as described therein except with respect to Company’s obligation to make salary,
bonus and other payments, distributions and reimbursements to Executive and his
affiliates (including, without limitation, Iakona, Inc., Blue Label Financial
Services, Inc. and Blue Label Funding, Inc.) that accrued prior to the date
hereof, Executive’s rights as a shareholder of Company and Company’s statutory,
contractual and other obligations to provide indemnification to any of the
persons or entities listed above (collectively, “Excluded Claims”), I hereby
generally and completely release the Company, its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock awards, stock options, or
any other ownership interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended). Notwithstanding anything contained in this Release, nothing herein
shall release the parties’ rights under this Release and my right (if any) to
indemnification granted by any act or agreement of the Company, state or federal
law or policy of insurance or any claims for severance benefits under the
Agreement.
 
In releasing claims unknown to me at present, except with respect to the
Excluded Claims, I am waiving all rights and benefits under Section 1542 of the
California Civil Code, and any law or legal principle of similar effect in any
jurisdiction: “A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his or
her settlement with the debtor.”
 

--------------------------------------------------------------------------------


 
I understand this Release will not be effective until the ADEA Effective Date,
defined below. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA. I also acknowledge that the
consideration given for the waiver in the above paragraph is in addition to
anything of value to which I was already entitled. I have been advised by this
writing, as required by the ADEA that: (a) my waiver and release do not apply to
any claims that may arise after my signing of this Release; (b) I should consult
with an attorney prior to signing this Release; (c) I have twenty-one (21) days
within which to consider this Release (although I may choose to voluntarily sign
this Release earlier); (d) I have seven (7) days after I sign this Release to
revoke it; and (e) this Release will not be effective until the eighth day after
this Release has been signed by me (the “ADEA Effective Date”).
 
I accept and agree to the terms and conditions stated above:



     
Date
 
Jason J. Kulpa

 
A-2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
 
The following Agreement confirms certain terms of my employment with All Ad
Acquisition, Inc., (hereafter referred to as the “Company”), which is a material
part of the consideration for my employment by the Company and the compensation
received by me from the Company from time to time. The headings contained in
this Agreement are for convenience only, have no legal significance, and are not
intended to change or limit this Agreement in any matter whatsoever.
 
Definitions
 
The “Company”
 
As used in this Agreement, the “Company” refers to All Ad Acquisition, Inc. I
understand and agree that the terms of this Agreement will continue to apply to
me even if I transfer at some time from one subsidiary or affiliate of the
Company to another.
 
“Proprietary Information”
 
I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this Agreement, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to, the Company, which has commercial value in the
Company’s business and which relates to any of the Company’s business
operations, products or services.
 
“Proprietary Information” includes, but is not limited to information about
software programs and subroutines, source and object code, algorithms, trade
secrets, designs, technology, know-how, processes, data, ideas, techniques,
inventions (whether patentable or not), works of authorship, formulas, business
and product development plans, customer lists, terms of compensation and
performance levels of Company employees, Company customers and other information
concerning the Company’s actual or anticipated business, research or
development, or which is received in confidence by or for the Company from any
other person.
 
I understand that my employment creates a relationship of confidence and trust
between the Company and me with respect to Proprietary Information.
 
“Company Documents and Materials”
 
I understand that the Company possesses or will possess “Company Documents and
Materials” which are important to its business. For purposes of this Agreement,
“Company Documents and Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents, media or items have been prepared by me or by others.
 

--------------------------------------------------------------------------------


 
“Company Documents and Materials” include, but are not limited to, blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes or printouts, sound recordings and other printed, typewritten or
handwritten documents, sample products, prototypes and models.
 
Assignment of Rights
 
All Proprietary Information and all patents, patent rights, copyrights, trade
secret rights, trademark rights and other rights (including, without limitation,
intellectual property rights) anywhere in the world in connection therewith is
and shall be the sole property of the Company. I hereby assign to the Company
any and all rights, title and interest I may have or acquire in any Proprietary
Information that was developed in whole or in part by me in the course of my
employment by the Company.
 
At all times, both during my employment by the Company and after its
termination, I will keep in confidence and trust and will not use or disclose
any Proprietary Information or anything relating to it without the prior written
consent of an officer of the Company, except as may be necessary in the ordinary
course of performing my duties to the Company.
 
Maintenance and Return of Company Documents and Materials
 
I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned from me or to be assigned to the Company pursuant to this
Agreement. All Company Documents and Materials are and shall be the sole
property of the Company.
 
I agree that during my employment by the Company, I will not remove any Company
Documents and Materials from the business premises of the Company or deliver any
Company Documents and Materials to any person or entity outside the Company,
except as I am required to do in connection with performing the duties of my
employment. I further agree that, immediately upon the termination of my
employment by me or by the Company for any reason, or during my employment if so
requested by the Company, I will return all Company Documents and Materials,
apparatus, equipment and other physical property, or any reproduction of such
property, excepting only (i) my personal copies of records relating to my
compensation; (ii) my personal copies of any materials previously distributed
generally to Employees of the Company; and (iii) my copy of this Agreement.
 
Disclosure of Inventions to the Company
 
I will promptly disclose in writing to my immediate supervisor or to such other
person designated by the Company all “Inventions,” which includes, without
limitation, all software programs or subroutines, source or object code,
algorithms, improvements, inventions, works of authorship, trade secrets,
technology, designs, formulas, ideas, processes, techniques, know-how and data,
whether or not patentable, made or discovered or conceived or reduced to
practice or developed by me, either alone or jointly with others, during the
term of my employment which relate to any of the Company’s business operations,
products or services.
 
B-2

--------------------------------------------------------------------------------


 
I will also disclose to the President of the Company all Inventions made,
discovered, conceived, reduced to practice, or developed by me within six (6)
months after the termination of my employment with the Company which resulted,
in whole or in part, from my prior employment by the Company. Such disclosures
shall be received by the Company in confidence (to the extent such Inventions
are not assigned to the Company pursuant to Section (E) below) and do not extend
the assignment made in Section (E) below.
 
Right to New Ideas
 
Assignment of Inventions to the Company
 
I agree that all Inventions which I make, discover, conceive, reduce to practice
or develop (in whole or in part, either alone or jointly with others) during my
employment shall be the sole property of the Company to the maximum extent
permitted by Section 2870 of the California Labor Code or any like statute of
any other state. Section 2870 provides as follows:
 
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
 

 
(1)
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

 
(2)
Result from any work performed by the employee for his employer.

 
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
 
This assignment shall not extend to Inventions, the assignment of which is
prohibited by Labor Code Section 2870.
 
Works Made for Hire
 
The Company shall be the sole owner of all patents, patent rights, copyrights,
trade secret rights, trademark rights and all other intellectual property or
other rights in connection with Inventions. I further acknowledge and agree that
such Inventions, including, without limitation, any computer programs,
programming documentation, and other works of authorship, are “works made for
hire” for purposes of the Company’s rights under copyright laws. I hereby assign
to the Company any and all rights, title and interest I may have or acquire in
such Inventions. If in the course of my employment with the Company, I
incorporate into a Company product, process or machine a prior Invention owned
by me or in which I have interest, the Company is hereby granted and shall have
a nonexclusive, royalty-free, irrevocable, perpetual, sublicensable, worldwide
license to make, have made, modify, use, market, sell and distribute such prior
Invention as part of or in connection with such product, process or machine.
 
B-3

--------------------------------------------------------------------------------


 
Cooperation
 
I agree to perform, during and after my employment, all acts deemed necessary or
desirable by the Company to permit and assist it, at the Company’s expense, in
further evidencing and perfecting the assignments made to the Company under this
Agreement and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements thereto in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in legal proceedings. I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents,
as my agents and attorney-in-fact to act for and on my behalf and instead of me,
to execute and file any documents, applications or related findings and to do
all other lawfully permitted acts to further the purposes set forth above in
this Subsection (3), including, without limitation, the perfection of assignment
and the prosecution and issuance of patents, patent applications, copyright
applications and registrations, trademark applications and registrations or
other rights in connection with such Inventions and improvements thereto with
the same legal force and effect as if executed by me.
 
Assignment or Waiver of Moral Rights
 
Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” (collectively “Moral Rights”). To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such consent.
 
List of Inventions
 
I have attached hereto as Exhibit B-1, a complete list of all inventions or
improvements to which I claim ownership and that I desire to remove from the
operation of this Agreement, and I acknowledge and agree that such list is
complete. If no such list is attached to this Agreement, I represent that I have
no such inventions or improvements at the time of signing this Agreement.
 
Non-Solicitation of Company Employees
 
During the Restricted Period (as defined in the Non-Competition/Non-Solicitation
Agreement, dated November 14, 2007, by and between the Company and me), I will
not encourage or solicit any employee of the Company to leave the Company for
any reason or to accept employment with any other company. As part of this
restriction, I will not interview or provide any input to any third party
regarding any such person during the period in question. However, this
obligation shall not affect any responsibility I may have as an employee of the
Company with respect to the bona fide hiring and firing of Company personnel.
 
B-4

--------------------------------------------------------------------------------


 
Company Authorization for Publication
 
Prior to my submitting or disclosing for possible publication or dissemination
outside the Company any material prepared by me that incorporates information
that concerns the Company’s business or anticipated research, I agree to deliver
a copy of such material to an officer of the Company for his or her review.
Within twenty (20) days following such submission, the Company agrees to notify
me in writing whether the Company believes such material contains any
Proprietary Information or Inventions, and I agree to make such deletions and
revisions as are reasonably requested by the Company to protect its Proprietary
Information and Inventions. I further agree to obtain the written consent of the
Company prior to any review of such material by persons outside the Company.
 
Former Employer Information
 
I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment by the Company, and I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employers or
others. I have not entered into and I agree I will not enter into any agreement,
either written or oral, in conflict herewith or in conflict with my employment
with the Company. I further agree to conform to the rules and regulations of the
Company.
 
Severability
 
I agree that if one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
Authorization to Notify New Employer
 
I hereby authorize the Company to notify my new employer about my rights and
obligations under this Agreement following the termination of my employment with
the Company.
 
Reliance on Representations
 
I understand and acknowledge that, except as set forth in this Agreement and in
the offer letter from the Company to me, (i) no other representation or
inducement has been made to me, (ii) I have relied on my own judgment and
investigation in accepting my employment with the Company, and (iii) I have not
relied on any representation or inducement made by any officer, employee or
representative of the Company. No modification of or amendment to this Agreement
nor any waiver of any rights under this Agreement will be effective unless in a
writing signed by the Company’s Director of HR Acquisitions and me. I understand
and agree that any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.
 
B-5

--------------------------------------------------------------------------------


 
Effective Date
 
This Agreement shall be effective as of the first day of my employment with the
Company and shall be binding upon me, my heirs, executor, assigns and
administrators and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns. Notwithstanding any other provision hereof to the
contrary, the parties hereto acknowledge and agree that this Agreement shall
only become effective on the Closing Date (as such term is defined in the Stock
Purchase Agreement, dated November 14, 2007, by and between the Company and me).
 
Governing Law
 
Although I may work for the Company outside of California or the United States,
I understand and agree that this Agreement shall be interpreted and enforced in
accordance with the laws of the State of California.
 
B-6

--------------------------------------------------------------------------------


 
I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.
 

     
Date
 
Employee Signature
         
Employee Name (Please Print)



[SIGNATURE PAGE TO PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT]
 
B-7

--------------------------------------------------------------------------------


 
EXHIBIT B-1
 
1.
The following is a complete list of all Inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
discovered or conceived or first reduced to practice by me or jointly with
others prior to my employment by the Company that I desire to remove from the
operation of the Company’s Proprietary Information and Inventions Agreement:

 

____
No inventions or improvements.

 

____
See below: Any and all inventions regarding the following:

 

____
Additional sheets attached.

 
2.
I propose to bring to my employment the following materials and documents of a
former employer: (NOTE: You do not need to list materials and documents if the
former employer has been acquired by All Ad Acquisition, Inc.).

 

____
No materials or documents

 

____
See below:

 

     
Date
 
Employee Signature
         
Employee Name (Please Print)

 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
ARBITRATION AGREEMENT
 
This Mutual Arbitration Agreement (“Agreement”) is entered into between All Ad
Acquisition, Inc. (“Company”) and the employee named below (“Employee”).
 
Agreement to Arbitrate Certain Disputes and Claims
 
We agree to arbitrate before a neutral arbitrator any and all disputes or claims
arising from or relating to Employee’s employment with Company, or the
termination of that employment, including claims against any current or former
agent or employee of Company, whether the disputes or claims arise in tort,
contract, or pursuant to a statute, regulation, or ordinance now in existence or
which may in the future be enacted or recognized, including, but not limited to,
the following claims:
 

·
claims for fraud, promissory estoppel, fraudulent inducement of contract or
breach of contract or contractual obligation, whether such alleged contract or
obligation be oral, written, or express or implied by fact or law;

 

·
claims for wrongful termination of employment, violation of public policy and
constructive discharge, infliction of emotional distress, misrepresentation,
interference with contract or prospective economic advantage, defamation, unfair
business practices, and any other tort or tort-like causes of action relating to
or arising from the employment relationship or the formation or termination
thereof;

 

·
claims for discrimination, harassment, or retaliation under any and all federal,
state, or municipal statutes, regulations, or ordinances that prohibit
discrimination, harassment, or retaliation in employment, as well as claims for
violation of any other federal, state, or municipal statute, regulation, or
ordinance, except as set forth herein;

 

·
claims for non-payment or incorrect payment of wages, commissions, bonuses,
severance, employee fringe benefits, stock options and the like, whether such
claims be pursuant to alleged express or implied contract or obligation, equity,
the California Labor Code, the Fair Labor Standards Act, the Employee Retirement
Income Securities Act, and any other federal, state, or municipal laws
concerning wages, compensation or employee benefits; and

 

·
claims arising out of or relating to the grant, exercise, vesting and/or
issuance of equity in the Company or options to purchase equity in the Company.

 
We understand and agree that arbitration of the disputes and claims covered by
this Agreement shall be the sole and exclusive method of resolving any and all
existing and future disputes or claims arising out of Employee’s employment with
Company or the termination thereof. We further understand and agree that claims
for workers’ compensation benefits, unemployment insurance, or state or federal
disability insurance are not covered by this Agreement and shall therefore be
resolved in any appropriate forum, including courts of law, as required by the
laws then in effect.
 

--------------------------------------------------------------------------------


 
We understand and agree that nothing in this Agreement shall prevent either
party from seeking from a court the remedy of an injunction for a claimed
misappropriation of a trade secret, patent right, copyright, trademark, or any
other intellectual or confidential property. Nothing in this Agreement should be
interpreted as restricting or prohibiting the Employee from filing a charge or
complaint with a federal, state, or local administrative agency charged with
investigating and/or prosecuting complaints under any applicable federal, state
or municipal law or regulation. Any dispute or claim that is not resolved
through the federal, state, or local agency must be submitted to arbitration in
accordance with this Agreement.
 
We understand and agree that any demand for arbitration by either the Employee
or Company shall be filed within the statute of limitation that is applicable to
the claim(s) upon which arbitration is sought or required. Any failure to demand
arbitration within this time frame shall constitute a waiver of all rights to
raise any claims in any forum arising out of any dispute that was subject to
arbitration.
 
Final and Binding Arbitration
 
We understand and agree that the arbitration of disputes and claims under this
Agreement shall be instead of a trial before a court or jury. We further
understand and agree that, by accepting this Agreement, we are expressly waiving
any and all rights to a trial before a court regarding any disputes and claims
which we now have or which we may in the future have that are subject to
arbitration under this Agreement.
 
Arbitration Procedures
 
We understand and agree that the arbitration shall be conducted in accordance
with the Employment Arbitration Rules and Procedures of JAMS; provided, however,
that the Arbitrator shall allow the discovery authorized by California Code of
Civil Procedure section 1283.05 or any other discovery required by law in
arbitration proceedings and the California Rules of Evidence shall apply. A copy
of the JAMS Employment Arbitration Rules and Procedures can be found through a
link on the JAMS website, which is presently located at the following url:
http://www.jamsadr.org. To the extent that any of the JAMS Employment
Arbitration Rules and Procedures or anything in this Agreement conflicts with
any arbitration procedures required by applicable law, the arbitration
procedures required by applicable law shall govern. Employee and Company also
agree that nothing in this Agreement relieves either of them from any obligation
they may have to exhaust certain administrative remedies before arbitrating any
claims or disputes under this Agreement.
 
We understand and agree that the Arbitrator shall issue a written award that
sets forth the essential findings and conclusions on which the award is based.
The Arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The Arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by any applicable
law setting forth the standard of judicial review of arbitration awards.
Place of Arbitration
 
C-2

--------------------------------------------------------------------------------


 
We understand and agree that the arbitration shall take place in San Diego,
California, or, at the Employee’s option, the county in which the Employee
resides at the time the arbitrable dispute or claim arose.
 
Governing Law
 
We understand and agree that this Agreement and its validity, construction and
performance, as well as disputes and/or claims arising under this Agreement,
shall be governed by the laws of the State of California. If the Agreement is
not enforceable under these laws, the parties agree to apply applicable federal
law.
 
Costs of Arbitration
 
We understand and agree that Company will bear the arbitrator’s fee and any
other type of expense or cost that the employee would not be required to bear if
he or she were free to bring the dispute or claim in court as well as any other
expense or cost that is unique to arbitration. Company and Employee shall each
pay their own attorneys’ fees incurred in connection with the arbitration;
provided that the arbitrator will have authority to award attorneys’ fees to the
prevailing party. If there is a dispute as to whether Company or Employee is the
prevailing party in the arbitration, the Arbitrator will decide this issue.
 
Severability
 
We understand and agree that if any term or portion of this Agreement shall, for
any reason, be held to be invalid or unenforceable or to be contrary to public
policy or any law, then the remainder of this Agreement shall not be affected by
such invalidity or unenforceability but shall remain in full force and effect,
as if the invalid or unenforceable term or portion thereof had not existed
within this Agreement.
 
Complete Agreement
 
We understand and agree that this Agreement contains the complete agreement
between Company and Employee regarding the subjects covered in it; that it
supersedes any and all prior representations and agreements between us, if any;
and that it may be modified only in a writing, expressly referencing this
Agreement, and signed by the Chief Executive Officer of Company and Employee. If
this modification has not been signed by the Employee, but the Employee
continues to accept employment after having notice of the modification, it shall
become effective after a reasonable period
 
Knowing Acceptance of Agreement
 
We understand and agree that we have been advised to consult with an attorney of
our own choosing before accepting this Agreement, and we have had an opportunity
to do so. We agree that we have read this Agreement carefully and understand
that by accepting it, we are waiving all rights to a trial or hearing before a
court or jury of any and all disputes and claims subject to arbitration under
this Agreement. It is intended that this Agreement shall at all times apply to
Company and shall immediately apply to Employee upon signing, upon any form of
electronic acceptance or within a reasonable time following continued
employment.
 
C-3

--------------------------------------------------------------------------------


 
Notwithstanding any other provision hereof to the contrary, the parties hereto
acknowledge and agree that this Agreement shall only become effective on the
Closing Date (as such term is defined in the Stock Purchase Agreement, dated
November 14, 2007, by and between the Company and Employee).
 

     
Date
 
Employee Signature
          
Employee Name (Please Print)

 
C-4

--------------------------------------------------------------------------------


 
EXHIBIT D
 
NON-COMPETITION/NON-SOLICITATION AGREEMENT
 
This Non-Competition Agreement (this “Agreement”), dated November 14, 2007, is
made by and between Jason J. Kulpa (the “Employee”) and All Ad Acquisition, Inc.
a Delaware corporation (“Acquiror”). For purposes of this Agreement, “Acquiror”
shall be deemed to include Acquiror and its wholly and majority-owned direct and
indirect subsidiaries that operate the Business (as defined below) of the
Company.
 
Background
 
Acquiror and Ad Authority, Inc., a Delaware corporation (the “Company”) are
parties to an Stock Purchase Agreement dated on or about November 14, 2007 (the
“Purchase Agreement”), pursuant to which Acquiror will acquire the Company (the
“Purchase”). Employee understands and agrees that he is a key and significant
member of either the management and/or the technical workforce of the Company
and that he will receive substantial consideration as a result of Acquiror’s
purchase of the Company. Employee is willing to enter into this Agreement as a
condition of the closing of the Purchase and to protect Acquiror’s legitimate
interests as a key employee of the Company. Employee understands and
acknowledges that the execution and delivery of this Agreement by Employee is a
material inducement to the willingness of Acquiror to enter into the Purchase
Agreement, and a material condition to Acquiror consummating the transactions
contemplated by the Purchase Agreement. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Purchase
Agreement.
 
Acquiror and Employee both agree that the Company’s business includes the
design, development, manufacture, production, marketing and sales of products
and services related to the Business (as defined below) throughout each county
or state of the United States or country in which the Company conducted or as of
the Closing Date (as defined in the Purchase Agreement) had developed or had
been actively developing (the “Restrictive Territory”). Acquiror represents and
Employee understands that, following the Purchase, Acquiror will continue
conducting the Company’s business in the Restrictive Territory.
 
NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, receipt of which is hereby acknowledged, Employee,
intending to be legally bound, agrees as follows:
 
1. Agreement Not to Compete/Solicit. During the Restrictive Period (as defined
below), Employee agrees that he will not, as an employee, agent, consultant,
advisor, independent contractor, general partner, officer, director, Employee,
investor, lender or guarantor of any corporation, partnership or other entity,
or in any other capacity directly or indirectly:
 
(a) engage in, have an interest in or provide advice or assistance to any
internet advertising business if at the time of the proposed activity the
Company is engaged in or as of the Closing Date of the Purchase had developed or
had been actively developing such business (hereafter referred to as the
“Business”) in the Restrictive Territory; or
 

--------------------------------------------------------------------------------


 
(b) permit Employee’s name to be used in connection with a business, which is
competitive or substantially similar to the Business; or
 
(c) do anything to cause or encourage any officer, director, employee,
consultant, agent or broker of the Company to terminate or sever his or her
employment or other relationship with the Company for the purpose of competing
with or proposing to compete with the Company, or for the purpose of damaging
the Company in any way; or
 
(d) do anything to cause or encourage any customer to terminate, modify or fail
to review any contract or other relationship with the Company; or
 
(e) (iii) contact or otherwise act in concert with, for purposes of competing,
directly or indirectly, or aiding another to compete, directly or indirectly,
with the Business or of damaging the Company in any way, any person that became
known to Employee by or through the Business or whose name or business was
obtained by or from the Company; or
 
(f) without the prior written consent of Buyer, directly or indirectly, solicit
for employment or hire any current employee, agent or broker of the Company.
 
Notwithstanding the foregoing, Employee may (i) own, directly or indirectly,
solely as an investment, up to one percent (1%) of any class of “publicly traded
securities” of any business that is competitive or substantially similar to the
Business or (ii) work for a division, entity or subgroup of any of such
companies that engages in the Business so long as such division, entity or
subgroup does not engage in the Business. The term “publicly traded securities”
shall mean securities that are traded on a national securities exchange or
listed on the National Association of Securities Dealers Automated Quotation
System.
 
For purposes of this Agreement, the restrictive period (referred to herein as
the “Restrictive Period”) shall commence on the Closing Date of the Purchase and
shall continue until the third (3rd) anniversary of the Closing Date; provided,
however, that with respect to (a) through (e) above, if Employee’s employment
with the Company is terminated without “Cause” (as such term is defined in
Employee’s employment agreement with Acquiror) or by Employee for “Good Reason”
(as such term is defined in Employee’s employment agreement with Acquiror or
Company) the Restrictive Period shall end on the earlier of (i) one (1) year
after the termination of employment date and (ii) three (3) years after the
Closing Date. In the event that no Closing occurs as contemplated by the
Purchase Agreement and the Purchase Agreement thereby terminates, this Agreement
shall terminate and be of no further force or effect.
 
2. Acknowledgment. Employee hereby acknowledges and agrees that:
 
(a) this Agreement is necessary for the protection of the legitimate business
interests of Acquiror in acquiring the Company;
 
(b) the execution and delivery and continuation in force of this Agreement is a
material inducement to Acquiror to execute the Purchase Agreement and is a
mandatory condition precedent to the closing of the Purchase, without which
Acquiror would not close the transactions contemplated by the Purchase
Agreement;
 
D-2

--------------------------------------------------------------------------------


 
(c) the scope of this Agreement in time, geography and types and limitations of
activities restricted is reasonable;
 
(d) Employee has no intention of competing with the Business acquired by
Acquiror within the area and the time limits set forth in this Agreement; and
 
(e) breach of this Agreement will be such that Acquiror will not have an
adequate remedy at law because of the unique nature of the operations and the
assets being conveyed to Acquiror.
 
3. Remedy. Employee acknowledges and agrees that (a) the rights of Acquiror
under this Agreement are of a specialized and unique character and that
immediate and irreparable damage will result to Acquiror if Employee fails to or
refuses to perform his obligations under this Agreement and (b) Acquiror may, in
addition to any other remedies and damages available, seek an injunction in a
court of competent jurisdiction to restrain any such failure or refusal. No
single exercise of the foregoing remedies shall be deemed to exhaust Acquiror’s
right to such remedies, but the right to such remedies shall continue
undiminished and may be exercised from time to time as often as Acquiror may
elect. Employee represents and warrants that his expertise and capabilities are
such that his obligations under this Agreement (and the enforcement thereof by
injunction or otherwise) will not prevent him from earning a livelihood.
 
4. Severability. If any provisions of this Agreement as applied to any part or
to any circumstances shall be adjudged by a court to be invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of such provision in any other circumstances, or the
validity or enforceability of this Agreement. Acquiror and Employee intend this
Agreement to be enforced as written. If any provision, or part thereof, however,
is held to be unenforceable because of the duration thereof or the area covered
thereby, all parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases and in its reduced form such provision shall then be
enforceable.
 
5. Amendment. This Agreement may not be amended except by an instrument in
writing signed by Acquiror’s Senior Vice President of Human Resources, or his or
her designee, and Employee.
 
6. Waiver. No waiver of any nature, in any one or more instances, shall be
deemed to be or construed as a further or continued waiver of any breach of any
other term or agreement contained in this Agreement.
 
7. Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
8. Governing Law. This Agreement shall be construed and interpreted and its
performance shall be governed by the laws of the State of California without
regard to conflicts of law principles of any jurisdiction.
 
D-3

--------------------------------------------------------------------------------


 
9. Entire Agreement. This Agreement and the documents referenced herein
constitutes the entire agreement of the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and undertakings,
both written and oral, between the parties, or any of them, with respect to the
subject matter of this Agreement (but does not in any way merge or supersede the
Purchase Agreement or any other agreement executed in connection with the
Purchase Agreement, including the Employee’s employment agreement with Acquiror,
if any). To extent that the provisions of this Agreement are ambiguous or
incomplete they shall be construed in a manner consistent with the Purchase
Agreement or other agreement executed in connection therewith, although in the
event of a conflict between the terms of this Agreement and such other
agreements, the terms of this Agreement shall control.
 
IN WITNESS WHEREOF, Acquiror and Employee have executed this Agreement on the
day and year first above written.
 

 
Employee
         
Signature
         
Name (Please Print)
     
All Ad Acquisition, Inc.
 
a Delaware corporation
     
By:
 

 
Name:
   
Title:
 

 
D-4

--------------------------------------------------------------------------------


 